Appellant urgently insists in his motion that the facts herein adduced do not measure up to the standard demanded under a case of circumstantial evidence in that they do not exclude every other reasonable hypothesis than that of the appellant's guilt. *Page 585 
In answer we not only refer to the brief summary of the facts found in the original opinion herein, but also to the further facts appearing in the record.
At the prior arrest of appellant for a simple assault upon the deceased the arresting officer testified on this trial that he took off appellant's person a certain kind of knife commonly called an "East Dallas Special." Upon appellant's release from jail some three hours or so prior to this tragedy the desk sergeant returned this knife to appellant, who took possession of same. Other witnesses then testified that when they arrived at the scene of this homicide they found a knife, some say, of similar appearance, and one says the same knife was delivered to the attending magistrate. One witness testified that he took this knife out of the hand of appellant, who was lying bleeding on the ground near the dead body of deceased; that such knife was covered with blood. The testimony of the deceased girl's sister, Johnnie Mae Fields, was to the effect that at the time of the killing, while witness was fleeing from the scene, she heard her sister, the deceased, say: "I wouldn't do that, please don't do that." The witness Horace Rosborough — who was in the room with the two Fields girls at the time, and who opened the door and let appellant in the room, just after appellant had said that it was "the bold, bad wolf" at the door — testified that as appellant ran in the room he, the witness, ran out, and as he ran out he heard the deceased say: "Don't hurt me, Ladell." It also appears that immediately afterwards the deceased was lying on the ground with her windpipe severed, and her throat cut, as well as various other knife wounds on her hands and body, and appellant was lying near her with his throat cut and a bloody knife in his hand. There was no one else near these bodies.
After a further careful scrutiny of the facts we are still impressed with the view that the jury were well within their province not only in their belief that such facts were sufficiently strong in their probative force to exclude every other reasonable hypothesis, but that they were also within the law when they required of appellant the extreme penalty of the law.
In this belief, the motion is overruled. *Page 586